EXHIBIT 10.6

















________________________________________________________________________










DUKE REALTY CORPORATION


2005 SHAREHOLDER VALUE PLAN
Amended and Restated as of January 30, 2008










________________________________________________________________________









--------------------------------------------------------------------------------



DUKE REALTY CORPORATION
2005 SHAREHOLDER VALUE PLAN
Amended and Restated as of January 30, 2008


ARTICLE 1 INTRODUCTION
1


1.1    Background of Shareholder Value Plan
1


1.2    Purpose
1


1.3    Administration
1


ARTICLE 2 DEFINITIONS
1


2.1    Definitions
1


ARTICLE 3 SOURCE OF SHARES
2


3.1    Source of Shares
2


ARTICLE 4 ELIGIBILITY AND PARTICIPATION
3


4.1    Eligibility and Participation
3


ARTICLE 5 BENEFITS
3


5.1    Grant of SVP Awards
3


5.2    Settlement of SVP Award
3


5.3    SVP Shares Adjustment
3


5.4    SVP Share Adjustment Example
4


5.5    Withholding of Taxes
4


5.6    Early Termination of SVP Award
4


5.7    Death or Disability of a Participant
5


5.8    Retirement of a Participant
5


ARTICLE 6 DISTRIBUTIONS
5


6.1    Certification of Performance
5


6.2    Time and Manner of Payment
5


6.3    Distribution on Change in Control
6


6.4    Deferral of Distributions
6


ARTICLE 7 MISCELLANEOUS
6


7.1    Amendment or Termination
6


7.2    Information to be Furnished by Participants
6


7.3    Special Provisions Related to Section 409A of the Code
6


7.4    No Employment Rights
8


7.5    Gender and Number
8


7.6    Controlling Law
8


7.7    Severability
8


7.8    Effect of Headings
8


7.9    Non-Transferability
8


7.10    Liability
8


7.11    Funding
9


7.12    Equity Incentive Plan Controls
9


7.13    Effective Date
9






--------------------------------------------------------------------------------



DUKE REALTY CORPORATION
2005 SHAREHOLDER VALUE PLAN
Amended and Restated as of January 30, 2008


ARTICLE 1
INTRODUCTION


1.1    BACKGROUND OF SHAREHOLDER VALUE PLAN. This Shareholder Value Plan is a
subplan of the Equity Incentive Plan (as defined below), consisting of a program
for the grant of Performance Awards under Article 9 of the Equity Incentive
Plan. The Shareholder Value Plan has been established and approved, and will be
administered by, the Committee pursuant to the terms of the Equity Incentive
Plan, including without limitation, Section 14.11 thereof. It is intended that
Awards under the Shareholder Value Plan shall be Qualified Performance-Based
Awards with respect to Participants who are Covered Employees at the time of
grant or who are reasonably anticipated to become Covered Employees during the
term of the Award, with the intent that such Awards will be fully deductible by
the Company without regard to the limitations of Code Section 162(m). The
applicable Award limits of Section 5.4 of the Equity Incentive Plan shall apply
with respect to the Shareholder Value Plan.


1.2.    PURPOSE. The Shareholder Value Plan is designed to retain selected
officers and key employees of the Company and its Affiliates and to encourage
the growth of the Company and its Affiliates, by rewarding those officers and
key employees for increasing the Company’s shareholders’ return on their
investment.


1.3.    ADMINISTRATION    . The Shareholder Value Plan shall be administered by
the Committee. The Committee, from time to time, may adopt any rules or
procedures it deems necessary or desirable for the proper and efficient
administration of the Shareholder Value Plan, consistent with the terms hereof
and of the Equity Incentive Plan. The Committee’s determinations and
interpretations with respect to the Shareholder Value Plan shall be final and
binding on all parties.


ARTICLE 2
DEFINITIONS


2.1.    DEFINITIONS. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned such terms in the Equity Incentive Plan. In
addition, the following terms shall have the following meanings for purposes of
the Shareholder Value Plan:


“Deferred Compensation Plan” means the Executives’ Deferred Compensation Plan of
Duke Realty Corporation, as amended from time to time, or any other deferred
compensation plan approved by the Board and designated as the Deferred
Compensation Plan for purposes of this Shareholder Value Plan.


“Effective Date” has the meaning set forth in Section 7.13 hereof.




--------------------------------------------------------------------------------





“Equity Incentive Plan” means the Duke Realty Corporation 2005 Long-Term
Incentive Plan, or any subsequent equity compensation plan approved by the
Company’s shareholders and designated as the Equity Incentive Plan for purposes
of this Shareholder Value Plan.


“Fair Market Value of the Stock” means, for a specific date, the average Fair
Market Value of a Share for the thirty (30) trading days ending on such date.


“SVP Grant Date” means, with respect to an SVP Award, the effective date of the
grant of the SVP Award to the Participant under Section 5.1.


“Participant” means an officer or key employee who is designated to participate
in the Shareholder Value Plan as provided in Article 4.


“Performance Period” means, with respect to an SVP Award granted pursuant to
Section 5.1, the period beginning on January first of the year of the SVP Grant
Date and ending on the Valuation Date for that SVP Award. The initial
Performance Period under the Shareholder Value Plan is the 36-month period
beginning on January 1, 2005 and ending on December 31, 2007. The Committee may
determine and declare subsequent Performance Periods from time to time.
Performance Periods may, but need not, overlap.


“Shareholder Value Plan” means the shareholder value plan embodied herein, as
amended from time to time, known as the Duke Realty Corporation 2005 Shareholder
Value Plan, which is a subplan of the Equity Incentive Plan.


“Total Shareholder Return” means the percentage by which the Fair Market Value
of the Stock as of the Valuation Date, increased by an amount that would be
realized if all cash dividends paid on a Share of Stock during the Performance
Period were reinvested in Stock, exceeds the Fair Market Value of the Stock as
of the first day of the Performance Period.


“Valuation Date” means, with respect to an SVP Award, December 31st of the
second consecutive year following the year in which an SVP Grant Date occurs.


ARTICLE 3
SOURCE OF SHARES


3.1.    SOURCE OF SHARES. The Stock to be issued upon the payment of SVP Awards
under the Shareholder Value Plan shall be issued under the Equity Incentive
Plan, subject to all of the terms and conditions of the Equity Incentive Plan.
The terms contained in the Equity Incentive Plan are incorporated into and made
a part of this Shareholder Value Plan with respect to shares of Stock granted
pursuant hereto and any such Awards shall be governed by and construed in
accordance with the Equity Incentive Plan. In the event of any actual or alleged
conflict between the provisions of the Equity Incentive Plan and the provisions
of this Shareholder Value Plan, the provisions of the Equity Incentive Plan
shall

- 2 -



--------------------------------------------------------------------------------



be controlling and determinative. This Shareholder Value Plan does not
constitute a separate source of Shares for the SVP Awards described herein.


ARTICLE 4
ELIGIBILITY AND PARTICIPATION


4.1.    ELIGIBILITY AND PARTICIPATION. Participation in the Shareholder Value
Plan is limited to those officers and key employees of the Company and its
Affiliates who are members of a select group of highly compensated or management
employees who, through the effective execution of their assigned duties and
responsibilities, are in a position to have a direct and measurable impact on
the Company's long-term financial results, and are designated by the Committee
to be eligible for an SVP Award. A designated employee will become a Participant
in the Shareholder Value Plan as of the later of the Effective Date or the date
specified by the Committee.


ARTICLE 5
BENEFITS


5.1.    GRANT OF SVP AWARDS    . The Committee, in its sole discretion, may
grant an SVP Award to a Participant upon his or her entry into the Shareholder
Value Plan. The SVP Award will be expressed as a specified number of Performance
Shares (“SVP Shares”) set by the Committee at the time of the award. The
Committee, in its sole discretion, may also grant additional SVP Awards to a
Participant at any time after the initial grant.


5.2.    SETTLEMENT OF SVP AWARD. The SVP Shares granted to a Participant under
Section 5.1 will be adjusted pursuant to the terms of Section 5.3 and, subject
to the terms and conditions of this Shareholder Value Plan and share
availability under the Equity Incentive Plan, will be settled in accordance with
Article 6 after the SVP Award’s Valuation Date, unless deferred pursuant to the
Deferred Compensation Plan as provided in Section 6.4.


5.3.    SVP SHARES ADJUSTMENT. The number of Shares actually issued upon
settlement of an SVP Award will be based upon the SVP Shares as adjusted under
this Section 5.3 by multiplying the SVP Shares by the combined payout
percentage. The combined payout percentage will be determined by 1) comparing
the Total Shareholder Return during the SVP Award’s Performance Period to both
the S&P 500 Index and the NAREIT Real Estate 50 Index, or if such index no
longer is maintained, a reasonably equivalent index chosen by the Committee, to
determine the percentile ranking of the Company relative to the companies
comprising these indices, 2) establishing a payout percentage for each of the
two indices by determining the payout percentage that corresponds to the
percentile ranking as listed in the following table:



- 3 -



--------------------------------------------------------------------------------



If the percentile ranking is:
The payout percentage is: *
Lower than 50%
50%
55%
60%
65%
70%
75%
80%
85%
90% or higher - 300%
0%
50%
75%
100%
130%
160%
195%
230%
265%
300%



* Payout percentages shall be interpolated. For example, a percentile
ranking of 67% will result in a payout percentage of 142%.


and 3) calculating the simple average of the two payout percentages. If one or
both of the indices are changed or eliminated, the Committee may, in its sole
discretion, substitute another index or multiple indices for the revised or
eliminated index.


5.4.    SVP SHARE ADJUSTMENT EXAMPLE. If the Company’s percentile ranking for
its Total Shareholder Return relative to the companies comprising the S&P 500
Index was 60 (a payout percentage of 100%), and the Company’s percentile ranking
for its Total Shareholder Return relative to the companies comprising the NAREIT
Real Estate 50 Index was 65 (a payout percentage of 130%), the adjusted SVP
Shares for a Participant who was granted 1,000 SVP Shares would be 1,150, which
is the SVP Shares (1,000) multiplied by the combined payout percentage of 115%
([100% + 130%]/2).


5.5.    WITHHOLDING OF TAXES. In accordance with Section 17.4 of the Equity
Incentive Plan, the Company or any Affiliate shall have the authority and the
right to deduct or withhold, or require a Participant to remit to the Company,
an amount sufficient to satisfy federal, state, and local taxes (including the
Participant's FICA obligation) required by law to be withheld with respect to
any taxable event arising as a result of the Shareholder Value Plan. Unless
otherwise specified by the Committee, such withholding requirement may be
satisfied, in whole or in part, by having the Company withhold from the Shares
issuable upon settlement of the SVP Award that number of Shares having a Fair
Market Value on the date of withholding equal to the minimum amount (and not any
greater amount) required to be withheld for tax purposes, all in accordance with
such procedures as the Committee establishes.


5.6.    EARLY TERMINATION OF SVP AWARD. If a Participant terminates employment
prior to a Valuation Date, all rights to receive any Shares that would have
otherwise been issuable upon settlement on the Valuation Date shall expire and
be forfeited unless such termination is on account of the death, Disability or
Retirement of the Participant. Transfer of employment from the Company to an
Affiliate, or vice versa, shall not be deemed

- 4 -



--------------------------------------------------------------------------------



a termination of employment. The Committee shall have the authority to determine
in each case whether a leave of absence on military or government service shall
be deemed a termination of employment for purposes of this Section 5.6.


5.7.    DEATH OR DISABILITY OF A PARTICIPANT. If a Participant’s employment
terminates due to his or her death or Disability prior to the Valuation Date
applicable to an SVP Award, the Participant will become fully vested in such SVP
Award on such employment termination date, and the number of Shares issued in
settlement shall be the greater of (a) the SVP Shares determined as of the Grant
Date, or (b) the number of adjusted SVP Shares that would be payable pursuant to
Section 5.3 if the Valuation Date was the last day of the calendar quarter
preceding the date of death or Disability. Payment of the Participant’s SVP
Award shall be made as soon as practicable, but in any event within 60 days,
following the date of death or Disability and shall be paid to the Participant
or his or her guardian, estate, attorney-in-fact, or personal representative, as
the case may be.


5.8.    RETIREMENT OF A PARTICIPANT. If a Participant’s employment terminates
due to his or her Retirement prior to the Valuation Date applicable to an SVP
Award, then, subject to the following sentence, the Participant’s SVP Award
shall be paid on the date on which the SVP Award would have been paid if the
Participant’s employment had not terminated and shall be paid to the Participant
or his or her guardian, attorney-in-fact, or personal representative, as the
case may be. As consideration for the extended vesting period of the
Participant’s SVP Awards as a result of Retirement, the Participant shall enter
into a non-competition agreement with the Company at the time of his or her
Retirement if requested by the Committee or its designee within 60 days
following the date of Retirement, in such form as shall be reasonably determined
by the Committee. In the event that a Participant refuses to enter into or
breaches such non-competition agreement, then all of the Participant’s SVP
Awards that have not yet been paid shall be forfeited immediately.


ARTICLE 6
DISTRIBUTIONS


6.1.    CERTIFICATION OF PERFORMANCE. As soon as reasonably possible after the
close of each Performance Period, the Committee will determine and certify in
writing the Total Shareholder Return over the Performance Period and the amount
earned under SVP Awards for such Performance Period, based on the application of
the adjustments described in Article 5. The Committee shall have the sole
authority to determine to the amounts earned. Any payment of an SVP Award shall
be conditioned on the written certification of the Committee in each case as to
the Total Shareholder Return over the Performance Period and that any other
material conditions for the payment of SVP Awards were satisfied.


6.2.    TIME AND MANNER OF PAYMENT. Unless deferred pursuant to the Deferred
Compensation Plan (as permitted under Section 6.4 below), the adjusted SVP
Shares earned under a SVP Award will be settled as soon as practicable following
the certification by the Committee referenced in Section 6.1, but in no event
later than March 15 of the year following the end of the Performance Period.
Subject to share availability under the Equity

- 5 -



--------------------------------------------------------------------------------



Incentive Plan, settlement of the adjusted SVP Shares shall be made in the form
of Shares of Stock of the Company.


6.3.    DISTRIBUTION ON CHANGE IN CONTROL. Subject to Section 7.3(a), each
Participant will be entitled to receive, within 90 days after a Change in
Control, a number of Shares equal to the greater of (i) the SVP Shares specified
by the Committee under Section 5.1, or (ii) the number of SVP Shares as adjusted
under Section 5.3, calculated as if the Valuation Date were the date of the
Change in Control.


6.4.    DEFERRAL OF DISTRIBUTIONS. Notwithstanding the foregoing, any
distribution payable to a Participant under this Shareholder Value Plan may be
deferred by the Participant under the Deferred Compensation Plan, provided that
the Participant files a deferral election with the Company no later than six (6)
months prior to the end of the Performance Period, or such earlier time as may
be prescribed by the Deferred Compensation Plan. If such an election is made,
the benefit that is deferred and later paid in the form of Shares will be paid
from the Equity Incentive Plan.


ARTICLE 7
MISCELLANEOUS


7.1.    AMENDMENT OR TERMINATION. Subject to Section 14.11 of the Equity
Incentive Plan with respect to SVP Awards that are intended to be Qualified
Performance-Based Awards, the Committee may, at any time, alter, amend, modify,
suspend or discontinue the Shareholder Value Plan, but may not, without the
consent of a Participant, make any alteration that would adversely affect an SVP
Award previously granted under the Shareholder Value Plan. Notwithstanding
anything herein to the contrary, the Committee may, without any Participant’s
consent, amend or interpret this Shareholder Value Plan to the extent necessary
to comply with Section 409A of the Code and Treasury regulations and guidance
with respect to such law.


7.2.    INFORMATION TO BE FURNISHED BY PARTICIPANTS. Participants, or any other
persons entitled to benefits under the Shareholder Value Plan, must furnish to
the Committee such documents, evidence, data or other information as the
Committee considers necessary or desirable for the purpose of administering the
Shareholder Value Plan. The benefits under the Shareholder Value Plan for each
Participant, and each other person who is entitled to benefits hereunder, are to
be provided on the condition that he or she furnish full, true and complete
data, evidence or other information, and that he will promptly sign any document
reasonably related to the administration of the Shareholder Value Plan requested
by the Committee.


7.3.     SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE    .


(a)    Notwithstanding anything in this Shareholder Value Plan or in any SVP
Award to the contrary, to the extent that any amount or benefit that would
constitute non-exempt “deferred compensation” for purposes of Section 409A of
the Code would otherwise be

- 6 -



--------------------------------------------------------------------------------



payable or distributable under the Shareholder Value Plan or any SVP Award by
reason of the occurrence of a Change in Control, or the Participant’s Disability
or separation from service, such amount or benefit will not be payable or
distributable to the Participant by reason of such circumstance unless (i) the
circumstances giving rise to such Change in Control, Disability or separation
from service meet any description or definition of “change in control event”,
“disability” or “separation from service”, as the case may be, in Section 409A
of the Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition), or (ii) the payment or
distribution of such amount or benefit would be exempt from the application of
Section 409A of the Code by reason of the short-term deferral exemption or
otherwise. This provision does not prohibit the vesting of any SVP Award. If
this provision prevents the payment or distribution of any amount or benefit,
such payment or distribution shall be made on the next earliest payment or
distribution date or event specified in the SVP Award that is permissible under
Section 409A.


(b)    If any one or more SVP Awards granted under the Shareholder Value Plan to
a Participant could qualify for any separation pay exemption described in Treas.
Reg. Section 1.409A-1(b)(9), but such Awards in the aggregate exceed the dollar
limit permitted for the separation pay exemptions, the Company (acting through
the Committee or the Head of Human Resources) shall determine which Awards or
portions thereof will be subject to such exemptions.


(c)    Notwithstanding anything in the Shareholder Value Plan or in any SVP
Award to the contrary, if any amount or benefit that would constitute non-exempt
“deferred compensation” for purposes of Section 409A of the Code would otherwise
be payable or distributable under this Shareholder Value Plan or any SVP Award
by reason of a Participant’s separation from service during a period in which
the Participant is a Specified Employee (as defined below), then, subject to any
permissible acceleration of payment by the Committee under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):


(i) if the payment or distribution is payable in a lump sum, the Participant’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of the Participant’s death or the
first day of the seventh month following the Participant’s separation from
service; and


(ii) if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following the Participant’s separation from service
will be accumulated and the Participant’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of the
Participant’s death or the first day of the seventh month following the
Participant’s separation from service, whereupon the accumulated amount will be
paid or distributed to the Participant and the normal payment or distribution
schedule for any remaining payments or distributions will resume.



- 7 -



--------------------------------------------------------------------------------



For purposes of this Shareholder Value Plan, the term “Specified Employee” has
the meaning given such term in Code Section 409A and the final regulations
thereunder, provided, however, that, as permitted in such final regulations, the
Company’s Specified Employees and its application of the six-month delay rule of
Code Section 409A(a)(2)(B)(i) shall be determined in accordance with rules
adopted by the Board, which shall be applied consistently with respect to all
nonqualified deferred compensation arrangements of the Company, including this
Shareholder Value Plan.


7.4.    NO EMPLOYMENT RIGHTS. The Shareholder Value Plan does not constitute a
contract of employment and participation in the Shareholder Value Plan will not
give a Participant the right to be rehired or retained in the employ of the
Company, nor will participation in the Shareholder Value Plan give any
Participant any right or claim to any benefit under the Shareholder Value Plan,
unless such right or claim has specifically accrued under the terms of the
Shareholder Value Plan.


7.5.    GENDER AND NUMBER. Where the context admits, words in the masculine
gender shall include the feminine gender, the plural shall include the singular
and the singular shall include the plural.


7.6.    CONTROLLING LAWS. Except to the extent superseded by laws of the United
States, the laws of Indiana shall be controlling in all matters relating to the
Shareholder Value Plan.


7.7.    SEVERABILITY. In the event any provisions of the Shareholder Value Plan
shall be held to be illegal or invalid for any reason, such illegality or
invalidity shall not affect the remaining parts of the Shareholder Value Plan,
and the Shareholder Value Plan shall be construed and endorsed as if such
illegal or invalid provisions had never been contained in the Shareholder Value
Plan.


7.8.    EFFECT OF HEADINGS. The descriptive headings of the sections of this
Shareholder Value Plan are inserted for convenience of reference and
identification only and do not constitute a part of this Shareholder Value Plan
for purposes of interpretation.


7.9.    NON-TRANSFERABILITY. No SVP Award shall be transferable, except by the
Participant’s will or the law of descent and distribution. During the
Participant’s lifetime, his or her SVP Award shall be payable only to the
Participant. The SVP Award and any rights and privileges pertaining thereto
shall not be transferred, assigned, pledged or hypothecated by a Participant in
any way, whether by operation of law or otherwise and shall not be subject to
execution, attachment or similar process.


7.10.    LIABILITY. By participating in the Shareholder Value Plan, each
Participant agrees to release and hold harmless the Company, the Affiliates (and
their respective directors, officers and employees) and the Committee, from and
against any tax liability, including without limitation, interest and penalties,
incurred by the Participant in connection with his or her participation in the
Shareholder Value Plan.

- 8 -



--------------------------------------------------------------------------------





7.11.    FUNDING. Benefits payable under this Shareholder Value Plan to a
Participant or to a beneficiary will be paid by the Company from its general
assets. The Company is not required to segregate on its books or otherwise
establish any funding procedure for any amount to be used for the payment of
benefits under this Shareholder Value Plan. The Company may, however, in its
sole discretion, set funds aside in investments to meet its anticipated
obligations under the Shareholder Value Plan. Any such action or set-aside may
not be deemed to create a trust of any kind between the Company and any
Participant or beneficiary or to constitute the funding of any Shareholder Value
Plan benefits. Consequently, any person entitled to a payment under the
Shareholder Value Plan will have no rights greater than the rights of any other
unsecured creditor of the Company.


7.12    EQUITY INCENTIVE PLAN CONTROLS    . This Shareholder Value Plan is
adopted pursuant to and shall be governed by and construed in accordance with
the Equity Incentive Plan. In the event of any actual or alleged conflict
between the provisions of the Equity Incentive Plan and the provisions of this
Shareholder Value Plan, the provisions of the Equity Incentive Plan shall be
controlling and determinative.


7.13.    EFFECTIVE DATE. The Shareholder Value Plan was originally adopted by
the Board on April 27, 2005, became effective on the date the Equity Incentive
Plan was approved by the Company’s stockholders (the “Effective Date”), and was
amended and restated as of January 30, 2008.


DUKE REALTY CORPORATION




By:
/s/    Dennis D. Oklak
 
Dennis D. Oklak
 
Chairman of the Board
 
Chief Executive Officer






- 9 -

